McMILLAN, Judge.
The State appeals from the trial court’s order granting the motion to dismiss filed by Felicia Louise Trask, the appellee.
The record indicates that on April 5, 1998, Trask was arrested on the campus of the University of South Alabama for driving under the influence of alcohol, in violation of § 32-5A-191(a)(2), Ala.Code 1975. She filed a motion to dismiss the charge alleging that the University had no authority to appoint police officers and, therefore, the officers had no authority to arrest her and that the charge should be dismissed. The trial court granted the motion; the State appeals.
Section 16-22-1, Ala.Code 1975, provides:
“The president or chief executive of any state college or university, the president or chief executive officer of the Alabama Institute for Deaf and Blind, the presidents of Talladega College, Concordia College, Samford University, Birmingham-Southern College, and Selma University may appoint and employ one or more suitable persons to act as police officers to keep off intruders and prevent trespass upon and damage to the property of the college or university or of the institute. These persons shall be charged with all the duties and invested with all the powers of police officers.”
Based on this statute, the trial court’s order granting Trask’s motion to dismiss in this case is due to be reversed and the cause remanded to the trial court for proceedings consistent with this opinion.
REVERSED AND REMANDED.
LONG, P.J., and BASCHAB and FRY, JJ., concur.
COBB, J., concurs in result only.